THE FLORIDA DEPARTMENT OF CORRECTIONS, Appellant,
v.
TERRY HANKS, as Personal Representative of the Estate of LAKESHA CARTER HANKS, Deceased, and PRISON HEALTH SERVICES, INC., Appellees.
No. 4D08-3252.
District Court of Appeal of Florida, Fourth District.
February 11, 2009.
Nancy W. Gregoire of Kirschbaum, Birnbaum, Lippman & Gregoire, PLLC, Fort Lauderdale, and Gregg A. Toomey of Henderson Franklin, Fort Myers, for appellant.
Jane Kreusler-Walsh of Kreusler-Walsh, Compiani & Vargas, P.A., West Palm Beach, and Jeffrey M. Fenster of Fenster, Cohen & Sobol, P.A., Sunrise, for appellee Terry Hanks, as Personal Representative of the Estate of Lakesha Carter Hanks, Deceased.
PER CURIAM.
Affirmed.
WARNER, POLEN and HAZOURI, JJ., concur.
Not final until disposition of timely filed motion for rehearing.